        Case 3:18-cv-01031-BAJ-SDJ      Document 15    04/16/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 CARL ENGLAND CIVIL ACTION

 VERSUS

 JAMES M. LEBLANC, ET AL. NO. 18-01031-BAJ-EWD


                             RULING AND ORDER

      Before the Court is the Magistrate Judge s Report And Recommendation

(Doc. 14), recommending that the Court dismiss Plaintiffs claim with prejudice, as

legally frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e) and 1915A. There are no objections to the Report

and Recommendation.


      Having carefully considered the underlying Complaint and related filings, the

Court APPROVES tlie Magistrate Judge's Report and Recommendation, and

ADOPTS it as the Court's opinion herein.

      Accordingly,

      IT IS ORDERED that this action is hereby DISMISSED WITH

PREJUDICE for the reasons explained in the Magistrate Judge's Report and

Recommendation (Doc. 14).
        Case 3:18-cv-01031-BAJ-SDJ      Document 15    04/16/21 Page 2 of 2




      IT IS FURTHER ORDERED that the Court declines to exercise

supplemental jurisdiction over any state law claims.




                               Baton Rouge, Louisiana, this   ^  day of April, 2021




                                       JUDGE BRIAIU. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
